                                                           Case 5:18-cv-02439-AB-SHK Document 12 Filed 01/07/19 Page 1 of 13 Page ID #:42


                                                                 STEPHEN G. PREONAS (SBN 245334)
                                                           1     KATZOFF & RIGGS LLP
                                                                 1801 Century Park East, 25th Floor
                                                           2     Los Angeles, CA 90067
                                                                 Tel. No. (310) 226-7843
                                                           3     spreonas@katzoffriggs.com
                                                           4     Attorneys for Defendant
                                                           5     REST BEST, LLC
                                                           6                               UNITED STATES DISTRICT COURT
                                                           7                            CENTRAL DISTRICT OF CALIFORNIA
                                                           8
                                                           9     JAMES RUTHERFORD,                )              Case No. 5:18-cv-02439-AB-SHK
                                                                                                  )
                                                           10                                     )              DEFENDANT’S ANSWER TO
                                                           11               Plaintiff,            )              COMPLAINT
                                                                                                  )
                      1801 CENTURY PARK EAST, 25TH FLOOR




                                                           12          vs.                        )              Complaint Filed: November 19, 2018
KATZOFF & RIGGS LLP




                                                                                                  )              Trial Date:      TBD
                             LOS ANGELES, CA 90067




                                                           13
                                                                                                  )
                                  (310) 226-7843




                                                           14    RED LION INN AND SUITES, et al. )               JURY TRIAL DEMANDED
                                                                                                  )
                                                           15
                                                                                                  )
                                                           16               Defendants.           )
                                                                                                  )
                                                           17                                     )
                                                           18    ________________________________ )

                                                           19           Defendant REST BEST, LLC (“Defendant”) hereby respond to the Complaint for
                                                           20
                                                                 Damages and Injunctive Relief For Violations of American’s With Disabilities Act; Unruh
                                                           21
                                                                 Civil Rights Act of plaintiff JAMES RUTHERFORD (“Plaintiff” and “the Complaint”) and
                                                           22
                                                           23    answer, allege and aver as follows. Defendant reserves the right to amend, add, or strike

                                                           24    affirmative defenses as discovery ensues or which are excluded as the result of inadvertence.
                                                           25
                                                                 PARTIES
                                                           26
                                                                        1.     In answer to paragraph 1 of the Complaint Defendant lacks knowledge and
                                                           27
                                                           28

                                                                 ________________________________________________________________
                                                                                                 -1-
                                                                                           DEFENDANT’S ANSWER TO COMPLAINT
                                                           Case 5:18-cv-02439-AB-SHK Document 12 Filed 01/07/19 Page 2 of 13 Page ID #:43



                                                           1     information sufficient to enable Defendant to form a belief as to the truth of these allegations

                                                           2     and therefore denies the allegations on that ground.
                                                           3            2.     In answer to paragraph 2 of the Complaint Defendant lacks knowledge and
                                                           4
                                                                 information sufficient to enable Defendant to form a belief as to the truth of these allegations
                                                           5
                                                           6     and therefore denies the allegations on that ground. Defendant states these allegations are

                                                           7     conclusions of law, which require no responsive pleading under the Federal Rules of Civil
                                                           8
                                                                 Procedure. Defendant alleges the contents of Title III of the Americans with Disabilities Act
                                                           9
                                                                 of 1990 and all other statutory measures speak for themselves and on that ground, denies each
                                                           10
                                                           11    and every allegation regarding the content of this and any other statute contained in this
                      1801 CENTURY PARK EAST, 25TH FLOOR




                                                           12    paragraph.
KATZOFF & RIGGS LLP
                             LOS ANGELES, CA 90067




                                                           13
                                                                        3.     In answer to paragraph 3 of the Complaint, Defendant admits the allegations
                                  (310) 226-7843




                                                           14
                                                                 contained therein.
                                                           15
                                                           16           4.     In answer to paragraph 4 of the Complaint, Defendant admits the allegations

                                                           17    contained therein.
                                                           18
                                                                        5.     In answer to paragraph 5 of the Complaint, Defendant lacks knowledge and
                                                           19
                                                                 information sufficient to enable Defendant to form a belief as to the truth of these allegations
                                                           20
                                                           21    and therefore denies the allegations on that ground..
                                                           22           6.     In answer to paragraph 6 of the Complaint, Defendant lacks knowledge and
                                                           23
                                                                 information sufficient to enable Defendant to form a belief as to the truth of these allegations
                                                           24
                                                                 and therefore denies the allegations on that ground.
                                                           25
                                                           26           7.     In answer to paragraph 7 of the Complaint Defendant lacks knowledge and
                                                           27    information sufficient to enable Defendant to form a belief as to the truth of these allegations
                                                           28

                                                                 ________________________________________________________________
                                                                                                 -2-
                                                                                            DEFENDANT’S ANSWER TO COMPLAINT
                                                           Case 5:18-cv-02439-AB-SHK Document 12 Filed 01/07/19 Page 3 of 13 Page ID #:44



                                                           1     and therefore denies the allegations on that ground.

                                                           2     JURISDICTION AND VENUE
                                                           3            8.     In answer to paragraph 8 of the Complaint, Defendant admits the allegations
                                                           4
                                                                 contained therein.
                                                           5
                                                           6            9.     In answer to paragraph 9 of the complaint, Defendant admits this Court has

                                                           7     original jurisdiction over claims brought pursuant to 42 U.S.C. §§ 12101, et seq. and 28 U.S.C.
                                                           8
                                                                 § 1331. As to the remaining allegations regarding this Court’s pendant and/or supplemental
                                                           9
                                                                 jurisdiction of claims arising under California law, Defendant states these allegations are
                                                           10
                                                           11    conclusions of law, which require no responsive pleading under the Federal Rules of Civil
                      1801 CENTURY PARK EAST, 25TH FLOOR




                                                           12    Procedure.
KATZOFF & RIGGS LLP
                             LOS ANGELES, CA 90067




                                                           13
                                                                        10.    In answer to paragraph 10 of the Complaint, Defendant admits that the venue is
                                  (310) 226-7843




                                                           14
                                                                 proper pursuant to 28 U.S.C. § 1391(b).
                                                           15
                                                           16    FACTUAL ALLEGATIONS:

                                                           17           11.    In answer to paragraph 11 of the Complaint, Defendant lacks knowledge and
                                                           18
                                                                 information sufficient to enable Defendant to form a belief as to the truth of these allegations
                                                           19
                                                                 and therefore denies the allegations on that ground.
                                                           20
                                                           21           12.    In answer to paragraph 12 of the Complaint, Defendants admit the Red Lion Inn
                                                           22    and Suites is open to the public. As to the remaining allegations in this paragraph, Defendant
                                                           23
                                                                 lacks knowledge and information sufficient to enable Defendant to form a belief as to the truth
                                                           24
                                                                 of these allegations and therefore denies the allegations on that ground. Moreover, Defendant
                                                           25
                                                           26    states these remaining allegations are conclusions of law, which require no responsive pleading
                                                           27    under the Federal Rules of Civil Procedure.
                                                           28

                                                                 ________________________________________________________________
                                                                                                 -3-
                                                                                            DEFENDANT’S ANSWER TO COMPLAINT
                                                           Case 5:18-cv-02439-AB-SHK Document 12 Filed 01/07/19 Page 4 of 13 Page ID #:45



                                                           1            13.    In answer to paragraph 13 of the Complaint, Defendant admit that the Red Lion

                                                           2     Inn and Suites has a parking lot. As to the remaining allegations in this paragraph, Defendant
                                                           3     lacks knowledge and information sufficient to enable Defendant to form a belief as to the truth
                                                           4
                                                                 of these allegations and therefore denies the allegations on that ground. Moreover, Defendant
                                                           5
                                                           6     states these remaining allegations are conclusions of law, which require no responsive pleading

                                                           7     under the Federal Rules of Civil Procedure.
                                                           8
                                                                        14.    In answer to paragraph 14 of the Complaint, Defendant denies the allegations.
                                                           9
                                                                        15.    In answer to paragraph 15 of the Complaint, Defendant denies the allegations.
                                                           10
                                                           11           16.    In answer to paragraph 16 of the Complaint, Defendant denies the allegations.
                      1801 CENTURY PARK EAST, 25TH FLOOR




                                                           12           17.    In answer to paragraph 17 of the Complaint, Defendant denies the allegations.
KATZOFF & RIGGS LLP
                             LOS ANGELES, CA 90067




                                                           13
                                                                        18.    In answer to paragraph 18 of the Complaint, Defendant denies the allegations.
                                  (310) 226-7843




                                                           14
                                                                        19.    In answer to paragraph 19 of the Complaint, Defendant denies the allegations.
                                                           15
                                                           16           20.    In answer to paragraph 20 of the Complaint, Defendant lacks knowledge and

                                                           17    information sufficient to enable Defendant to form a belief as to the truth of these allegations
                                                           18
                                                                 and therefore denies the allegations on that ground.
                                                           19
                                                                        21.    In answer to paragraph 21 of the Complaint, Defendant lack knowledge and
                                                           20
                                                           21    information sufficient to enable Defendant to form a belief as to the truth of these allegations
                                                           22    and therefore denies the allegations on that ground.
                                                           23
                                                                        22.    In answer to paragraph 22 of the Complaint, Defendant denies the allegations.
                                                           24
                                                                        23.    In answer to paragraph 23 of the Complaint, Defendant denies the allegations.
                                                           25
                                                           26           24.    In answer to paragraph 24 of the Complaint, Defendant denies the allegations.
                                                           27
                                                           28

                                                                 ________________________________________________________________
                                                                                                 -4-
                                                                                            DEFENDANT’S ANSWER TO COMPLAINT
                                                           Case 5:18-cv-02439-AB-SHK Document 12 Filed 01/07/19 Page 5 of 13 Page ID #:46



                                                           1            25.     In answer to paragraph 25 of the Complaint, Defendant lacks knowledge and

                                                           2     information sufficient to enable Defendant to form a belief as to the truth of these allegations
                                                           3     and therefore denies the allegations on that ground.
                                                           4
                                                                        26.     In answer to paragraph 26 of the Complaint, Defendant denies the allegations.
                                                           5
                                                           6            27.     In answer to paragraph 27 of the Complaint, Defendants deny the allegations.

                                                           7            28.     In answer to paragraph 28 of the Complaint, Defendants deny the allegations.
                                                           8                                 FIRST CAUSE OF ACTION:
                                                           9                      VIOLATION OF THE AMERICANS WITH DISABILITIES
                                                                                          ACT of 1990 42 U.S.C § 12181 et seq.
                                                           10
                                                                        29.     In answer to paragraph 29 of the Complaint, Defendant hereby incorporates by
                                                           11
                                                                 reference each admission, denial, and each denial on information and belief, as well as
                      1801 CENTURY PARK EAST, 25TH FLOOR




                                                           12
KATZOFF & RIGGS LLP
                             LOS ANGELES, CA 90067




                                                           13    explanations regarding those allegations, made in response to paragraphs 1 through 28
                                  (310) 226-7843




                                                           14
                                                                 inclusive, as though fully set forth herein.
                                                           15
                                                           16           30.     In answer to paragraph 30 of the Complaint Defendant lacks knowledge and

                                                           17    information sufficient to enable Defendant to form a belief as to the truth of these allegations
                                                           18    and therefore denies the allegations on that ground. Defendant states these allegations are
                                                           19
                                                                 conclusions of law, which require no responsive pleading under the Federal Rules of Civil
                                                           20
                                                           21    Procedure. Defendants allege the contents of Title III of the Americans with Disabilities Act

                                                           22    of 1990 and all other statutory measures speak for themselves and on that ground, denies each
                                                           23    and every allegation regarding the content of this and any other statute contained in this
                                                           24
                                                                 paragraph.
                                                           25
                                                           26           31.     In answer to paragraph 31 of the Complaint Defendant lacks knowledge and

                                                           27    information sufficient to enable Defendant to form a belief as to the truth of these allegations
                                                           28

                                                                 ________________________________________________________________
                                                                                                 -5-
                                                                                             DEFENDANT’S ANSWER TO COMPLAINT
                                                           Case 5:18-cv-02439-AB-SHK Document 12 Filed 01/07/19 Page 6 of 13 Page ID #:47



                                                           1     and therefore denies the allegations on that ground. Defendant states these allegations are

                                                           2     conclusions of law, which require no responsive pleading under the Federal Rules of Civil
                                                           3     Procedure. Defendant alleges the contents of Title III of the Americans with Disabilities Act
                                                           4
                                                                 of 1990 and all other statutory measures speak for themselves and on that ground, denies each
                                                           5
                                                           6     and every allegation regarding the content of this and any other statute contained in this

                                                           7     paragraph.
                                                           8
                                                                        32.     In answer to paragraph 32 of the Complaint Defendant lacks knowledge and
                                                           9
                                                                 information sufficient to enable Defendant to form a belief as to the truth of these allegations
                                                           10
                                                           11    and therefore denies the allegations on that ground. Defendant states these allegations are
                      1801 CENTURY PARK EAST, 25TH FLOOR




                                                           12    conclusions of law, which require no responsive pleading under the Federal Rules of Civil
KATZOFF & RIGGS LLP
                             LOS ANGELES, CA 90067




                                                           13
                                                                 Procedure. Defendant alleges the contents of Title III of the Americans with Disabilities Act
                                  (310) 226-7843




                                                           14
                                                                 of 1990 and all other statutory measures speak for themselves and on that ground, denies each
                                                           15
                                                           16    and every allegation regarding the content of this and any other statute contained in this

                                                           17    paragraph.
                                                           18
                                                                        33.     In answer to paragraph 26 of the Complaint, Defendant denies the allegations.
                                                           19
                                                                        34.     In answer to paragraph 26 of the Complaint, Defendant denies the allegations.
                                                           20
                                                           21                               SECOND CAUSE OF ACTION:
                                                                              VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
                                                           22
                                                                        35.     In answer to paragraph 35 of the Complaint, Defendant hereby incorporates by
                                                           23
                                                           24    reference each admission, denial, and each denial on information and belief, as well as
                                                           25    explanations regarding those allegations, made in response to paragraphs 1 through 34
                                                           26
                                                                 inclusive, as though fully set forth herein.
                                                           27
                                                                        36.     In answer to paragraph 36 of the Complaint, Defendants allege the contents and
                                                           28

                                                                 ________________________________________________________________
                                                                                                 -6-
                                                                                             DEFENDANT’S ANSWER TO COMPLAINT
                                                           Case 5:18-cv-02439-AB-SHK Document 12 Filed 01/07/19 Page 7 of 13 Page ID #:48



                                                           1     purpose of California Civil Code § 51 and other statutory measures speak for themselves and

                                                           2     on that ground deny each and every allegation contained in this paragraph. Defendant denies
                                                           3     any allegation that they have violated California Civil Code § 51 or any other statute.
                                                           4
                                                                        37.    In answer to paragraph 37 of the Complaint, Defendant denies the allegations.
                                                           5
                                                           6            38.    In answer to paragraph 38 of the Complaint, Defendant denies the allegations.

                                                           7            AFFIRMATIVE DEFENSES TO ALL CLAIMS FOR RELIEF
                                                           8
                                                                                             FIRST AFFIRMATIVE DEFENSE
                                                           9
                                                                                                    (Statute of Limitations)
                                                           10
                                                           11           Defendant alleges upon information and belief the Complaint as a whole, and each
                      1801 CENTURY PARK EAST, 25TH FLOOR




                                                           12    claim for relief asserted therein, is barred by the expiration of the applicable statutes of
KATZOFF & RIGGS LLP
                             LOS ANGELES, CA 90067




                                                           13
                                                                 limitations set forth in California Civil Code § 335.1, Business and Professions Code § 17208
                                  (310) 226-7843




                                                           14
                                                                 and federal case law interpreting the same.
                                                           15
                                                           16                              SECOND AFFIRMATIVE DEFENSE

                                                           17                                     (Conduct of Third Parties)
                                                           18
                                                                        Although Defendant denies Plaintiff has been damaged in any way, if it should be
                                                           19
                                                                 determined that Plaintiffs have been damaged, then Defendant alleges upon information and
                                                           20
                                                           21    belief the proximate cause of such damage was the conduct of Plaintiff or others for which
                                                           22    Defendant was not and is not responsible.
                                                           23
                                                                                             THIRD AFFIRMATIVE DEFENSE
                                                           24
                                                                                                           (Reserved)
                                                           25
                                                           26                              FOURTH AFFIRMATIVE DEFENSE
                                                           27                                      (Equivalent Facilitation)
                                                           28

                                                                 ________________________________________________________________
                                                                                                 -7-
                                                                                            DEFENDANT’S ANSWER TO COMPLAINT
                                                           Case 5:18-cv-02439-AB-SHK Document 12 Filed 01/07/19 Page 8 of 13 Page ID #:49



                                                           1            Defendant alleges, at all times relevant to the Complaint, Defendant made available to

                                                           2     Plaintiff, as well as other similarly situated disabled individuals, equivalent facilitation which
                                                           3     provided full and equal access to the real property and improvements thereon which are the
                                                           4
                                                                 subject of Plaintiff’s Complaint (the “Subject Premises”) to the extent reasonably feasible
                                                           5
                                                           6     based upon the size and configuration of the Subject Premises.

                                                           7                                 FIFTH AFFIRMATIVE DEFENSE
                                                           8
                                                                                                 (Legitimate Business Purpose)
                                                           9
                                                                        Defendant alleges Plaintiff’s recovery in this action is barred because Defendant’s acts
                                                           10
                                                           11    or omissions, as alleged in the Complaint, to the extent Defendant committed any acts or
                      1801 CENTURY PARK EAST, 25TH FLOOR




                                                           12    omissions at all, were done in good faith pursuant to reasonable business justifications and do
KATZOFF & RIGGS LLP
                             LOS ANGELES, CA 90067




                                                           13
                                                                 not constitute intentional acts or omissions resulting in any discrimination against disabled
                                  (310) 226-7843




                                                           14
                                                                 persons or anyone else.
                                                           15
                                                           16                                SIXTH AFFIRMATIVE DEFENSE

                                                           17                                               (Waiver)
                                                           18
                                                                        Defendant is informed and believe, and based thereon alleges, that the Complaint, and
                                                           19
                                                                 the whole thereof, is barred by the doctrine of waiver because Plaintiff had knowledge of the
                                                           20
                                                           21    condition of the Subject Premises prior to allegedly visiting the Subject Premises.
                                                           22                              SEVENTH AFFIRMATIVE DEFENSE
                                                           23
                                                                                                            (Estoppel)
                                                           24
                                                                        Defendant is informed and believes, and based thereon alleges, that the Complaint, and
                                                           25
                                                           26    the whole thereof, is barred by the doctrine of estoppel because Plaintiff had knowledge of the
                                                           27    condition of the Subject Premises prior to allegedly visiting the Subject Premises and is
                                                           28

                                                                 ________________________________________________________________
                                                                                                 -8-
                                                                                            DEFENDANT’S ANSWER TO COMPLAINT
                                                           Case 5:18-cv-02439-AB-SHK Document 12 Filed 01/07/19 Page 9 of 13 Page ID #:50



                                                           1     estopped to assert that they subsequently visited and suffered injury at the Subject Premises.

                                                           2                                 EIGHTH AFFIRMATIVE DEFENSE
                                                           3                                              (Unclean Hands)
                                                           4
                                                                        Defendant is informed and believes, and based thereon alleges, that the Complaint, and
                                                           5
                                                           6     the whole thereof, is barred by the doctrine of unclean hands.

                                                           7                                   NINTH AFFIRMATIVE DEFENSE
                                                           8
                                                                                                   (Failure to Notify Defendant)
                                                           9
                                                                        Defendant is informed and believes, and based thereon alleges, the Complaint, and each
                                                           10
                                                           11    purported claim for relief contained therein, fails as a matter of law because, to the extent
                      1801 CENTURY PARK EAST, 25TH FLOOR




                                                           12    Plaintiff was not provided with equivalent service, access and enjoyment of Subject Premises,
KATZOFF & RIGGS LLP
                             LOS ANGELES, CA 90067




                                                           13
                                                                 it was because Plaintiff failed to give Defendant notice of the need for and an opportunity to do
                                  (310) 226-7843




                                                           14
                                                                 so.
                                                           15
                                                           16                                 TENTH AFFIRMATIVE DEFENSE

                                                           17                                         (De Minimis Deviations)
                                                           18
                                                                        Defendant alleges Plaintiffs’ Complaint as a whole, and the claims for relief contained
                                                           19
                                                                 therein, fail to state a claim for relief as the alleged accessibility violations constitute de minimis
                                                           20
                                                           21    deviations from state or federal access laws, codes, regulations or guidelines or construction
                                                           22    tolerances.
                                                           23
                                                                                           ELEVENTH AFFIRMATIVE DEFENSE
                                                           24
                                                                                            (Failure to Mitigate Damages – SB 1186)
                                                           25
                                                           26           Although Defendant denies Plaintiff has been damaged in any way, if it should be
                                                           27    determined that Plaintiff has been damaged, then Defendant alleges, based on information and
                                                           28

                                                                 ________________________________________________________________
                                                                                                 -9-
                                                                                              DEFENDANT’S ANSWER TO COMPLAINT
                                                           Case 5:18-cv-02439-AB-SHK Document 12 Filed 01/07/19 Page 10 of 13 Page ID #:51



                                                            1    belief, that Plaintiff has failed to mitigate his purported damages and further alleges, to the

                                                            2    extent any damages could have been mitigated, such sums should be deducted from any award
                                                            3    of damages. Plaintiff had knowledge of the condition of the Subject Premises prior to allegedly
                                                            4
                                                                 visiting the Subject Premises repeatedly and failed to take steps to mitigate the alleged barriers
                                                            5
                                                            6    at the Subject Premises despite purported knowledge of the same.

                                                            7           Defendant alleges that Senate Bill 1186 precludes access Plaintiff from repeatedly
                                                            8
                                                                 visiting the Subject Premises in order to “stack” or to enhance their claims for statutory
                                                            9
                                                                 damages under the Unruh Act or Disabled Persons Act and that Plaintiffs must mitigate their
                                                           10
                                                           11    damages. Plaintiffs’ violation of their statutory duty to avoid stacking claims therefore bars
                      1801 CENTURY PARK EAST, 25TH FLOOR




                                                           12    and/or significantly reduces the amount of statutory damages that plaintiff may seek against
KATZOFF & RIGGS LLP
                             LOS ANGELES, CA 90067




                                                           13
                                                                 Defendant for alleged access violations. Defendant alleges that Plaintiffs visited the Subject
                                  (310) 226-7843




                                                           14
                                                                 Premises for the purpose of litigation and are barred from seeking damages under California
                                                           15
                                                           16    law.

                                                           17                              TWELFTH AFFIRMATIVE DEFENSE
                                                           18
                                                                                          (Reasonable Portion of Facility Accessible)
                                                           19
                                                                        Defendant is informed and believe and thereon allege that the Subject Premises does not
                                                           20
                                                           21    violate any law, regulation or provision alleged in Plaintiff’s Complaint by reason that a
                                                           22    reasonable portion of the facility and accommodations normally sought and used by the public
                                                           23
                                                                 are accessible to and useable by persons with disabilities.
                                                           24
                                                                                         THIRTEENTH AFFIRMATIVE DEFENSE
                                                           25
                                                           26                                (Failure to Utilize Accommodations)
                                                           27           Defendant alleges that each of Plaintiff’s claims for relief is barred because Defendant
                                                           28

                                                                 ________________________________________________________________
                                                                                                - 10 -
                                                                                            DEFENDANT’S ANSWER TO COMPLAINT
                                                           Case 5:18-cv-02439-AB-SHK Document 12 Filed 01/07/19 Page 11 of 13 Page ID #:52



                                                            1    made and make reasonable accommodations to its policies, practices, and/or procedures to

                                                            2    accommodate Plaintiff’s alleged disability but Plaintiff never asked for or sought assistance.
                                                            3                            FOURTEENTH AFFIRMATIVE DEFENSE
                                                            4
                                                                                                      (Assumption of Risk)
                                                            5
                                                            6           Defendant alleges Plaintiff voluntarily and with knowledge of the matters alleged in the

                                                            7    Complaint assumed any and all of the risks, hazards and perils of the conditions alleged therein,
                                                            8
                                                                 and therefore, assumed the risk of injuries or damages sustained, if any. Plaintiff had
                                                            9
                                                                 knowledge of the condition of the Subject Premises prior to allegedly visiting the Subject
                                                           10
                                                           11    Premises repeatedly and assumed the risk of any personal injuries allegedly suffered at the
                      1801 CENTURY PARK EAST, 25TH FLOOR




                                                           12    Subject Premises despite purported knowledge of the same.
KATZOFF & RIGGS LLP
                             LOS ANGELES, CA 90067




                                                           13
                                                                                          FIFTEENTH AFFIRMATIVE DEFENSE
                                  (310) 226-7843




                                                           14
                                                                                                        (Lack of Standing)
                                                           15
                                                           16           Defendant alleges that Plaintiff lacks standing to seek injunctive relief regarding alleged

                                                           17    barriers that are unrelated to and do not impact Plaintiffs’ alleged disability, to the extent
                                                           18
                                                                 Plaintiff suffered any injury in fact. Defendant alleges Plaintiff’s prayer for injunctive relief is
                                                           19
                                                                 barred on the grounds the alleged harm Plaintiff seek to enjoin is entirely speculative and
                                                           20
                                                           21    Plaintiff lacks standing to assert same.
                                                           22           Plaintiff lacks standing under the California Civil Code or Article III and cannot
                                                           23
                                                                 establish a violation of the California Civil Code or Title III because Plaintiff is unable to show
                                                           24
                                                                 that: (1) they are qualified individuals with a disability within the meaning of ADA; (2) they
                                                           25
                                                           26    were excluded from participation in or denied the benefits of Defendant’s services or products,
                                                           27    or was otherwise discriminated against by Defendant; (3) any exclusion was by reason of said
                                                           28

                                                                 ________________________________________________________________
                                                                                                - 11 -
                                                                                             DEFENDANT’S ANSWER TO COMPLAINT
                                                           Case 5:18-cv-02439-AB-SHK Document 12 Filed 01/07/19 Page 12 of 13 Page ID #:53



                                                            1    disability; (4) that Plaintiff suffered any injury in fact; and/or (5) or that there is any imminent

                                                            2    threat of future harm.
                                                            3                              SIXTEENTH AFFIRMATIVE DEFENSE
                                                            4
                                                                                                            (Mootness)
                                                            5
                                                            6           Defendant alleges that Plaintiff’s claims for injunctive relief regarding alleged barriers

                                                            7    are moot because Defendant already intend to remove any barriers alleged in this Complaint.
                                                            8
                                                                                          SEVENTEENTH AFFIRMATIVE DEFENSE
                                                            9
                                                                                     (ADAAG/California Accessibility Law Compliance)
                                                           10
                                                           11           Defendant is informed and believes, and based thereon alleges, insofar as portions of the
                      1801 CENTURY PARK EAST, 25TH FLOOR




                                                           12    Subject Premises may have been altered during any relevant time period, such alterations, if
KATZOFF & RIGGS LLP
                             LOS ANGELES, CA 90067




                                                           13
                                                                 any, are reasonably accessible to and usable by individuals with disabilities in accordance with
                                  (310) 226-7843




                                                           14
                                                                 the Americans with Disabilities Act Accessibility Guidelines, Appendix “A” to 28 Code of
                                                           15
                                                           16    Federal Regulations, Part 36, revised as of July 1, 1994 (“ADAAG”), California Health &

                                                           17    Safety Code and the California Building Standards Code, to the maximum extent feasible, and
                                                           18
                                                                 is therefore in compliance with applicable state and federal law.
                                                           19
                                                                                          EIGHTEENTH AFFIRMATIVE DEFENSE
                                                           20
                                                           21                                              (Good Faith)
                                                           22           Defendant and its agents, if any, acted reasonably and in good faith at all times material
                                                           23
                                                                 herein, based on all relevant facts, law, and circumstances known by them at the time that they
                                                           24
                                                                 acted. Accordingly, Plaintiff is barred, in whole or in part, from any recovery in this action.
                                                           25
                                                           26                              NINETEETH AFFIRMATIVE DEFENSE
                                                           27                                          (Reserved Defenses)
                                                           28

                                                                 ________________________________________________________________
                                                                                                - 12 -
                                                                                             DEFENDANT’S ANSWER TO COMPLAINT
                                                           Case 5:18-cv-02439-AB-SHK Document 12 Filed 01/07/19 Page 13 of 13 Page ID #:54



                                                            1           Defendant alleges they cannot fully anticipate all affirmative defenses that may be

                                                            2    applicable to this action based upon the vague and conclusory terms used in the Complaint.
                                                            3    Defendant presently has insufficient knowledge or information on which to form and belief as
                                                            4
                                                                 to whether it may have further, as yet unstated affirmative defenses available. Accordingly,
                                                            5
                                                            6    Defendant expressly reserves the right to assert further defenses if, and to the extent, such

                                                            7    affirmative defenses become known.
                                                            8
                                                                        WHEREFORE, Defendants pray:
                                                            9
                                                                        1.     That Plaintiff’s Complaint be dismissed;
                                                           10
                                                           11           2.     That Plaintiff take nothing be reason thereof;
                      1801 CENTURY PARK EAST, 25TH FLOOR




                                                           12           3.     That judgment be entered in favor of Defendants;
KATZOFF & RIGGS LLP
                             LOS ANGELES, CA 90067




                                                           13
                                                                        4.     That Defendant be awarded their attorneys’ fees and costs of suit, if so allowed
                                  (310) 226-7843




                                                           14
                                                                               by the facts and the law; and
                                                           15
                                                           16           5.     For such other and further relief as the Court deems just and proper.

                                                           17
                                                           18    Dated: January 7, 2019
                                                                                                                   KATZOFF & RIGGS LLP
                                                           19
                                                           20
                                                           21                                                      /s/ Stephen Preonas
                                                                                                                   KENNETH S. KATZOFF
                                                           22                                                      STEPHEN G. PREONAS
                                                                                                                   Attorneys for Defendant
                                                           23                                                      REST BEST, LLC
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28

                                                                 ________________________________________________________________
                                                                                                - 13 -
                                                                                           DEFENDANT’S ANSWER TO COMPLAINT
